Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 06/17/2022.

Election/Restrictions
	Applicant’s election with traverse in the Reply filed on 06/17/2022 of group III, claims 5-6 is acknowledged.
Applicant argues that it is not a burden on the Examiner to search inventions of group I and group II and group III.   In response, the Examiner notes that Restriction/Election Requirements based on search burden relate to applications for patent filed under 35 U.S.C. 111(a), however, this application is filed under 35 U.S.C 371 and is a national stage entry of PCT/KR2018/008876.  The Lack of Unity Restriction/Election Requirements do not depend on search burden issues.
Applicant has elected in the Reply filed on 06/17/2022 the following species: 
	A. the deubiquitinating enzyme is USP49

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-6 are pending.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 06/17/2022.
Claims 5-6 are under examination in this Office Action.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wertz et al. (2010) Cell Death and Differentiation volume 17 pages 14 to 24 in view of Zhang et al. (2013) Genes and Development volume 27 pages 1581 to 1595. 
	With regards to claim 5, Wertz teaches:
	a) as in claim 5, a method for screening an agent having anti-cancer activity, the method comprising: (i) treating with candidate materials a cell overexpressing a deubiquitinating enzyme USP, followed by culturing the cell; and (ii) measuring apoptosis of the cell cultured in Step (i) and selecting a material inducing apoptosis of the cell (see entire document especially Abstract, Figure 4 and pages 16 to 21).
Wertz does not explicitly teach:
	a) as in claims 5-6, USP49.
	With regards to claims 5-6, Zhang teaches:
	a) as in claims 5-6, USP49 (see entire document especially Abstract and pages 1581 to 1583).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Zhang teaches USP49 plays a role in regulating mRNA splicing (see entire document especially Abstract and pages 1581 to 1583).  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting the screening specific USP49 taught by Zhang for Wertz's screening generic USPs because USP49 plays a role in regulating mRNA splicing and mRNA may play a role in some cancers and some apoptosis.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639